Case 3:19-cv-00153-GMG Document 38 Filed 08/03/20 Page 1 of 2 PageID #: 844




                    IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                MARTINSBURG


JESSICA MONIQUE SAMUELS,

             Plaintiff,

v.                                              CIVIL ACTION NO.: 3:19-CV-153
                                                (GROH)

ANDREW SAUL,
Commissioner of Social Security,

             Defendant.


               ORDER ADOPTING REPORT AND RECOMMENDATION

      On this day, the above-styled matter came before this Court for consideration of

the Report and Recommendation (“R&R”) of United States Magistrate Judge Michael J.

Aloi [ECF No. 37], entered on July 10, 2020, to which neither party filed objections.

      Pursuant to 28 U.S.C. § 636(b)(1)(C), this Court is required to make a de novo

review of those portions of the R&R to which objection is made. However, failure to file

objections permits the district court to review the R&R under the standard that it believes

to be appropriate, and under this circumstance, the parties’ right to de novo review is

waived. See Webb v. Califano, 468 F. Supp. 825, 830-31 (E.D. Cal. 1979).

      Pursuant to Magistrate Judge Aloi’s R&R, as well as 28 U.S.C. § 636(b)(1)(C) and

Federal Rule of Civil Procedure 6, objections were due within fourteen days after entry of

the R&R. The Court notes that the Plaintiff is pro se, and according to the United States

Postal Service website, she received the R&R on July 16, 2020. Accordingly, because

no objections have been filed, this Court reviewed the R&R for clear error.
Case 3:19-cv-00153-GMG Document 38 Filed 08/03/20 Page 2 of 2 PageID #: 845




       In this matter, Magistrate Judge Aloi found that the administrative law judge’s

decision was supported by substantial evidence. It is the opinion of this Court that

Magistrate Judge Aloi’s Report and Recommendation [ECF No. 33] should be, and is,

hereby ORDERED ADOPTED. For the reasons more fully stated in the Report and

Recommendation, this Court ORDERS that the Plaintiff’s Motion for Summary Judgment

[ECF No. 25] is DENIED and the Defendant’s Motion for Summary Judgment [ECF No.

28] is GRANTED. Accordingly, this civil action is DISMISSED WITH PREJUDICE.

       This matter shall be STRICKEN from the Court’s active docket.

       Pursuant to Federal Rule of Civil Procedure 58, the Clerk is DIRECTED to enter a separate

order of judgment in favor of the Defendant and to transmit copies of this Order to all counsel

of record herein and the pro se Plaintiff.

       It is so ORDERED.

       DATED: August 3, 2020




                                               2
